Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarnic (CN 1776124 A; english translation), and further in view of Bruinsma (US 2006/0133209 A1).
Regarding claim 1, Zarnic teaches a sensor for detecting a position relative to a guide surface, the sensor comprising:
a housing, on a bottom side of which is arranged [#8 housing shown in figs. 2b and 3; Emphasize to have high-precision height control signal in this article into satisfying present requirement, must producing to road construction]
a flat elongated ultrasonic transducer array arranged on a bottom side of the housing [fig. 2b and 3 #3, #4 transducers at bottom of #8 housing], the ultrasonic transducer comprising multiple measurement ultrasonic transducers that are oriented with their sound-radiating transducer surfaces parallel to the ultrasonic transducer array [faces are shown parallel to array in same figures];
an electronic analysis device that provides measured values for the position of the guide surface as a function of measurement signals of the measurement ultrasonic transducers [guide 
a reference ultrasonic transducer being attached to each of two outer ends of the ultrasonic transducer array and oriented with their sound-radiating transducer surfaces parallel to the ultrasonic transducer array [fig. 3 #2 and #5 transducers on ends of #8 housing]; and
Zarnic does not explicitly teach ... and yet Bruinsma teaches at least two reflector surfaces attached at a distance from the bottom side and in alignment with the reference ultrasonic transducers [fig. 6 #12 and 14 reflectors aligned with transducer boxes on each end of #11], the reflector surfaces being inclined at an angle of 45 (degrees) to the applicable reference ultrasonic transducer and face one another [fig. 6 depicts 90 degree reflections which originate from and return to #11s so that a 45 degree angle must be formed by reflectors], and thereby a reference measurement path with a known length between the two reference ultrasonic transducers is formed [fig. 6 shows arrows traveling between left #11 to #12, #14, and finally to right #11; 0069 The two transducers are offset in the vertical direction by a calibrated amount, so as to allow the determination of the sound speed by the difference in travel time between the two transducers.].
It would have been obvious to replace two outside transducers of Zarnic, with two transducers/reflectors of Bruinsma so that sound velocity of air as a function of various parameters may be estimated [0050-0051] (Bruinsma).
Regarding claim 3, Zarnic also teaches the sensor according to claim 1, wherein the guide surface comprises a top edge of a guide wire [fig. 3 depicts line “F” guide cable as part of road surface].
Regarding claim 4, Zarnic also teaches the sensor according to claim 1, wherein the guide surface comprises a surface of a ground, a curbstone, or a roadway edge [pg. 2 “In this article, it is emphasized that in order to meet the current requirements for road construction, a high-precision height control signal must be generated.”].

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarnic (CN 1776124 A) and Bruinsma (US 2006/0133209 A1) as applied to claim 1 above, and further in view of Sorwick (US 4330874 A).
Regarding claim 2, Zarnic does not explicitly teach … and yet Sorwick teaches the sensor according to claim 1, wherein two reflector surfaces are each composed of one reflector bracket connected to the housing [abstract “the mirror is affixed oscillates about that axis. Through a belt drive mechanism, a motor provides the oscillating motion, in turn scanning the ultrasound beams through the subject by virtue of the mirror motion.”; col. 1:45-55 “oscillating mirrors”; col. 4:“The mirror mount upon which the sonic reflector 106 is affixed may be a cantilevered bracket having a streamlined figuration so that upon oscillation of the reflector, minimal turbulence of the surrounding fluid is encountered.”].
It would have been obvious to combine the reflectors of Zarnic as modified by Bruinsma, with the bracket of Sorwick, so that the mirror may be controlled by a mounting bracket motor.

Claims 5-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarnic (CN 1776124 A) and Bruinsma (US 2006/0133209 A1) as applied to claim 1 above, and further in view of  Wakabayashi (US 20020156373 A1).
Regarding claim 5, Zarnic does not explicitly teach … and yet Wakabayashi teaches the sensor according to claim 1, wherein the reference ultrasonic transducers and the measurement ultrasonic transducers of the ultrasonic transducer array [0006 “Such electronic scanning-type ultrasound transducers are formed using ultrasound transducer arrays, in which ultrasound transducers are formed in an array shape.”] are connected by a single, flat, elongated acoustic matching layer [abstract “first matching layer 14 to the acoustic radiation surface side”], to the back of which are applied multiple measurement piezo plates that are spaced apart from one another [abstract “acoustic radiation surface side, which is the bottom side, of a belt-shape piezoelectric element”], and one reference piezo plate apiece is additionally applied to each of the two outer ends of this arrangement [abstract “an array of piezoelectric elements”], and the back of the matching layer with the piezo plates is surrounded by a foam, and its opposite smooth, front side terminates flush with the bottom side of the sensor [0089 “A rectangular-shape backing material framework 3, with the top and bottom sides open, is mounted so as to surround the array-shape piezoelectric elements 6, 6, . . . , 6 and cable wiring board 4.”; 0090 “Thereafter, unhardened backing material 5 is poured up to a prescribed height from the top-side aperture of the backing material framework 3, and hardened.”; 0094 “On the top-face side, the ultrasound is attenuated by the backing material 5. On the other hand, the ultrasound emitted from the bottom-face side passes through the first matching layer 14 and second matching layer 15, is focused by the acoustic lens 2, and is sent toward the site for inspection in contact with this acoustic lens 2”; 0293 “and a backing member 125, positioned on the back side of the above plurality of piezoelectric elements 
It would have been obvious to replace the transducer of Zarnic, with the specific array construction of Wakabayashi so that unnecessary ultrasound is absorbed.
Regarding claim 6, Zarnic as modified also teaches the sensor according to claim 5, wherein five round measurement piezo plates are placed so as to be spaced apart in a row on the matching layer [fig. 4b shows transducers #2, #3, #4, #5, #6; fig. 3 depicts round transducers].
Regarding claim 7, Zarnic as modified also teaches the sensor according to claim 5, wherein four rectangular measurement piezo plates are placed so as to be spaced apart in a row on the matching layer [figs. 1 and 4b depicts rectangular transducers; fig. 3 depicts four transducers].
Regarding claim 8, Zarnic as modified by Wakabayashi also teaches the sensor according to claim 5, wherein grooves in the matching layer are located on the back in the spaces between the measurement piezo plates for acoustic decoupling [abstract “radiation surface side…which is the bottom side…a dicing machine to form divided grooves 16, an array of piezoelectric elements 6, 6, . . . , 6 is formed in the element array direction. By deepening the divided grooves 16, generation of cross talk can be prevented, and by filling the portions of the divided grooves 16 not in contact with the piezoelectric elements 6 with a conductive adhesive 17, a reduction in strength due to formation of the divided grooves 16 can be prevented”].
Regarding claim 9, Zarnic as modified by Wakabayashi also teaches the sensor according to claim 5, wherein the foam is formed of polyurethane foam or silicone foam [0295 “The above backing member 125 is formed from urethane with alumina as a filler.”].
Regarding claim 11, Zarnic as modified also teaches the sensor according to claim 5, wherein the measured values are provided as an analog signal [pgs. 5-6 “The control unit 7 further includes a microcomputer 14 in which two respective control inputs of the transmitter/receiver circuit or units 9 to 13 are directly connected to the microcomputer 14. This can be, for example, a standard microcomputer of type 8031. The microcomputer 14 can not only generate analog signals via the digital-to-analog converter 15 but also transfer data via the serial interface 16.”].
Regarding claim 12, Zarnic as modified also teaches the sensor according to claim 5, wherein the measured values are provided as digital information at a CAN bus interface [pgs. 5-6 transfer data via the serial interface].
Regarding claim 13, Zarnic as modified also teaches the sensor according to claim 5, wherein indicators are attached to the housing that show whether the guide surface is located in a predefined horizontal and/or vertical position range of the sensor [pgs. 7-8 “External sensors 2 and 5 can be used for this purpose as warning sensors, which send out a warning signal when the width of the middle range is exceeded. In actual use, this can be achieved (for example) by optical displays of different colors.”].

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarnic (CN 1776124 A), Bruinsma (US 2006/0133209 A1), Wakabayashi (US 20020156373 A1) as applied to claim 5 above, and further in view of Mount (US 3552382 A).
Regarding claim 10, Zarnic does not explicitly teach … and yet Mount teaches the sensor according to claim 5, wherein the matching layer has a surrounding edge that forms a trough with the matching layer and an inside of the trough is metallized [abstract “ultrasonic search device…array of ultrasonic transducers separably mounted on a supporting member…”; col. 3:5-
It would have been obvious to combine the ultrasonic array of Zarnic, with the metal housing of Mount so that the ultrasonic transducers are shieled from interference.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarnic (CN 1776124 A) and Bruinsma (US 2006/0133209 A1) as applied to claim 1 above, and further in view of Unknown Author (KR 101489793 B1).
Regarding claim 14, Zarnic does not explicitly teach … and yet KR101489793 teaches a method for determining environmental factors at a bottom side of a sensor according to claim 1 via its reference measurement path, the method comprising: deflecting by the two reflector surfaces a short acoustic pulse with a first ultrasonic frequency emitted by one of the reference ultrasonic transducers [abstract “first frequency are used in a case where the outside temperature is within the first temperature range”], receiving by the other reference ultrasonic transducer the short acoustic pulse that travels over the reference measurement path [fig. shows paired #160 transducers with bidirectional arrows between pairings]; measuring via the analysis device a first time between the emission of the acoustic pulse and its reception; repeating the same measurement in an opposite direction, such that the analysis device measures a second time [claim 9 “measuring a forward time of ultrasonic waves transmitted and received in a pair of opposing ultrasonic transducers; measuring a reverse time of ultrasonic waves transmitted and received in a pair of 
It would have been obvious to combine the modified roadway array ultrasonic transducer of Zarnic, with the temperature/wind speed estimation using ultrasonic transducer as taught by KR101489793 so that the speed of sound may be estimated based on temperature/wind speed conditions rather than assumed as a constant value.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarnic (CN 1776124 A), Bruinsma (US 2006/0133209 A1), and (KR 101489793 B1) as applied to claim 14 above, and further in view of Zeitzew (AU 2003230547 B2).
Regarding claim 15, Zarnic as modified by KR101489793 teaches a method for determining a position of a sensor relative to a guide surface, the method comprising: emitting transmit pulses with a second ultrasonic frequency by measurement ultrasonic transducers [claim 1 “The control unit (7) is operable to excite one (2) of the ultrasonic transducers in a measurement cycle to emit an ultrasonic signal and drive at least one other ultrasonic transducer (3 to 6) to receive the reflected signal.”]; and receiving reflections of the transmit pulses at a guide surface as an echo [pg. 17 “The control unit is operable to select the required signal to generate the height signal relative to the reference element from a reflected signal of an ultrasonic transducer based on a reflection of at least one other ultrasonic sensor with undisturbed measurement distance A signal to indicate at least one other reflector along the measured distance besides the reference 
Zarnic does not explicitly teach … and yet Zeitzew teaches emitting transmit pulses with a second ultrasonic frequency by measurement ultrasonic transducers [pg. 10 “The speed of sound in air can be calculated based readings from environmental sensors and known analytic expressions, or determined from the 2-way time-of-flight measurements 200 among beacons or 
It would have been obvious to combine the ultrasonic array of Zarnic, with the frequency coded signals of Zeitzew so that signals between different transducers may be individually identified.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarnic (CN 1776124 A), Bruinsma (US 2006/0133209 A1), (KR 101489793 B1), and Zeitzew (AU 2003230547 B2), and further in view of Xu (US 2002/0084114 A1).
Regarding claim 16, Zarnic does not explicitly teach … and yet Xu teaches the method according to claim 15, wherein the first ultrasonic frequency in the reference measurement path is higher than the second ultrasonic frequency for determining the position of the guide surface [0018 “Ultrasonic transmitters 122 and 124 emit ultrasonic energy in bursts or pulses. In some embodiments, bursts are emitted at a rate of between 50 and 100 pulses per second. In some embodiments, stylus 108 includes a higher frequency transmitter in addition to ultrasonic transmitters 122 and 124. A corresponding higher frequency receiver is included in at least one of receiving stations 110, 114, and 118. The higher frequency transmitter is also a burst transmitter that can be used as a time reference for ultrasonic receivers 112, 116, and 120.”; claim 8].
It would have been obvious to modify the reference measurement path as taught by Zarnic, with the higher frequency time reference transmitter of Xu because the velocity of higher frequency signals is much greater and so they may be used as a time reference.
Regarding claim 17, Zarnic as modified also teaches the method according to claim 15, wherein only information about the vertical position of the guide surface is output in a first 
Regarding claim 18, Zarnic as modified also teaches the method according to claim 15, wherein the calculated positional information is displayed on the indicators on the housing [pg. 2 of google translation “Therefore, many known machinery control sensors must provide two functions, promptly produce the height control signal of the Height Adjustment that is used for the floor treatment instrument and produce direction control signal, via the direction indicating member desired correction for direction is notified to the driver by this direction control signal (for example).”].

Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarnic (CN 1776124 A; english translation), Bruinsma (US 2006/0133209 A1), and further in view of Pattanayak (US 5655276 A).
Regarding claim 19, Zarnic does not explicitly teach … and yet Pattanayak teaches the sensor according to claim 1, wherein the reference ultrasonic transducers and the measurement ultrasonic transducers of the ultrasonic transducer array are connected by a single, flat, elongated 

    PNG
    media_image1.png
    397
    574
    media_image1.png
    Greyscale

.

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarnic (CN 1776124 A; english translation), Bruinsma (US 2006/0133209 A1), and further in view of Pattanayak (US 5655276 A) and Frey (US 5598051 A).
Regarding claim 20, Zarnic as modified by Bruinsma and Pattanayak teaches a sensor for detecting a position relative to a guide surface, the sensor comprising: a housing; a first circular reference piezo plate disposed at a first end of the matching layer and a second circular reference piezo plate disposed at a second end of the matching layer; a plurality of rectangular measurement piezo plates arranged on the matching layer between the first circular reference piezo plate and the second circular reference piezo plate [similar to rejection as in claim 19]; an electronic analysis device that provides measured values for a position of the guide surface as a function of measurement signals of the plurality of rectangular measurement piezo plates; and at least two reflector surfaces attached at a distance from the bottom of the housing and in alignment with the first circular reference piezo plate and the second circular reference piezo plate, the reflector surfaces being inclined at an angle of 45° to the first circular reference piezo plate and the second circular reference piezo plate and facing one another [similar to rejection as in claim 1].
Zarnic does not explicitly teach … and yet Frey teaches a single, flat, elongated acoustic matching layer arranged flush against a bottom of the housing; a first circular reference piezo plate disposed at a first end of the matching layer and a second circular reference piezo plate disposed at a second end of the matching layer; a plurality of rectangular measurement piezo plates arranged 
It would have been obvious to combine the modification of the transducer array of Zarnic, with the flush fitting matching layer as taught by Frey so that no excess housing material causes errant reflections form the transducer housing.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarnic (CN 1776124 A; english translation), Bruinsma (US 2006/0133209 A1), and further in view of Pattanayak (US 5655276 A), Frey (US 5598051 A), and Hashimoto (US 20050139013 A1).
Regarding claim 21, Zarnic does not explicitly teach … and yet Hashimoto teaches the sensor according to claim 20, wherein a thickness of the matching layer is lambda/4 of a desired ultrasonic frequency [0006 When the circumjacent fluid is a gas of air or the like, the acoustic impedance of, for example, air is about 400 … the acoustic impedance of the acoustic matching layer 102 is set to about 0.11 … and the thickness is preferably set to a quarter of the wavelength at the estimated ultrasonic frequency.].
.


Response to Arguments
Applicant's arguments filed 12/9/2020 have been fully considered but they are not persuasive. See below.
Turning to the merits of the rejections, Applicants respectfully submit that one of ordinary skill in the art would not have combined the applied references as proposed by the Examiner in the Office Action. 
Zarnic teaches an ultrasonic sensor for detecting the relative position of the control sensor with respect to a reference element, while Bruinsma describes an ultrasonic distance sensor for monitoring the height of a substrate surface. As both teachings focus on different problems to be solved, one of ordinary skill in the art would not consider the teachings of Bruinsma in the context of Zarnic. 
There is disagreement here from the office because Zarnic is concerned with height detection and alignment of a machine with regard to the road/curb as in a road construction context and was applied because it is similar to the instant problem to be solved – see [0005] asphalt pavers. It could be imagined for instance that painting lane lines on a road would require such alignment/height tracking. A problem addressed by Bruinsma is one of determining speed of sound from ultrasonic measurement rather than assuming a constant textbook value because widely varying outdoor temperature and other environment factors can impact this value resulting in an 

Furthermore, neither Zarnic nor Bruinsma teach or suggest using a second reference ultrasonic transducer or an arrangement of the ultrasonic transducers in an ultrasonic transducer array. Therefore, a combination of the teachings of Zarnic and Bruinsma will not lead one of ordinary skill in the art to the claimed invention. 
A fundamental objective problem of the claimed invention to be solved can be seen in an effective temperature/humidity compensation for the ultrasonic transducers. 
Therefore, Zarnic teaches the use of a single reference ultrasonic transducer, which ultrasonic beam and a reference plate form a reference distance, which is rectangular to the ultrasonic beam of the measurement ultrasonic transducers. The reference ultrasonic transducer is arranged in the housing in a way that the radiation cone of the reference ultrasonic transducer and the radiation cone of the measurement ultrasonic transducer do not overlap. 
Bruinsma teaches the use of a single ultrasonic transducer 11, which ultrasonic beam is partially reflected from a first reference reflector 12 and partly passes the reflector 12 to be reflected from the resist layer at the surface 14 of the substrate (see Bruinsma at paragraph [0064] and Figure 6). The transducer 11 receives two echoes, one from the reference reflector 12 and one from the substrate surface 14. Furthermore, Bruinsma teaches the use of two reflectors 12, which are arranged with an angle of 45° to the transducers surface and faced one another so that a reference measurement path is formed between the ultrasonic transducer and the reflectors. 
One of ordinary skill in the art would not modify the ultrasonic sensor of Zarnic such that the ultrasonic beam of one of the ultrasonic transducers is partially reflected from the reflector as is taught by Bruinsma because Zarnic teaches the prevention of an overlap of the reference ultrasonic cone and the measurement ultrasonic cones.
This point is embodied in claim 16 and has been rejected under art not explicitly addressed in this response. However and in other words, it is known in the art to use time/frequency multiplexing so that individual ultrasonic signals may be separated in time or otherwise recognized from among their neighbor signals. It is again imagined that determining speed of sound would only need to be reevaluated infrequently because environmental conditions would only change slowly, and so recalibration perhaps would only be done infrequently. In that case simple time multiplexing scheduling could be employed, otherwise different frequencies may be assigned to differentiate neighboring signals.

Also if one of ordinary skill in the art would adapt the ultrasonic sensor of Zarnic to adapt the two 45°-reflectors, one of ordinary skill in the art would not use the second reference ultrasonic transducer and would use one single reference ultrasonic transducer and the reflector plate at the ends of the measurement path instead. Thus, one of ordinary skill in the art would not combine the applied references as suggested by the Examiner and, furthermore, would not arrive at the specific configuration of the claimed invention even if the teachings of the applied references were combined.
Therefore, even if combined as suggested by the Examiner, the applied references fail to teach or suggest each and every feature of the claimed invention. Accordingly, Applicants respectfully request the Examiner to reconsider and withdraw these rejections. 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645


/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645